DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 5-11, 14, 17, 19-22, 25, 27, 28, 42, 44, 45, 55, 62, 64, 69, 70, 75-79-87, and 117 are pending in the instant application. Claims 1, 2, 5-11, 14, 17, 19-22, 25, 27, 28, 42, 44, 45, 55, 62, 64, 69, 70, 75-79-87, and 117 are allowed.
Information Disclosure Statement
	The information disclosure statement filed on May 14, 2019 has been considered and a signed copy of form 1449 is enclosed herewith. 
REASONS FOR ALLOWANCE
The compounds of Formula I or Formula II, pharmaceutical compositions thereof, method of using a compound of Formula I or Formula II, and compounds of Formula V of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds (e.g. R1 is an unsubstituted or substituted 5- or 6-membered heteroaryl group as defined in the claims). The closest prior art is WO 2015/184011 A2 which discloses small molecule agonists of the apelin receptor of the structural Formulas I-IV (see abstract and claims). The reference does not disclose a compound which fits within the scope of the compounds of the instant claims nor does it disclose an obvious variant. Therefore, the compounds of the prior art have different properties than those of the instant claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626